Citation Nr: 0819591	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, for the 
periods of June 10, 2004 through August 15, 2004 and October 
6, 2004 through October 17, 2004, in the amount of $1,989.70, 
was properly created.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran had a period of service in the Vietnam era.  The 
appellant is his daughter.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma which determined that the appellant was overpaid 
certain VA educational assistance benefits as administered 
under Chapter 35, Title 38, United States Code, for the 
periods of June 10, 2004 through August 15, 2004 and October 
6, 2004 through October 17, 2004 because she was absent from 
her scheduled classes during those time periods.  The RO 
further determined that an indebtedness in the amount of 
$1,989.70 was validly created due to the overpayment.  The 
appellant perfected her appeal by filing a substantive appeal 
(VA Form 9) in March 2006.


FINDINGS OF FACT

1.  The appellant was paid $1,989.70 in pro-rated benefits 
for Chapter 35 education benefits for the periods of June 10, 
2004 through August 15, 2004 and October 6, 2004 through 
October 17, 2004, during which times she did not attend her 
scheduled classes.  She later completed her educational 
training in February 2005.

2.  The appellant's mother was hospitalized in June 2004 and 
October 2004 for colon cancer, and the appellant stayed at 
home with her mother following the first hospitalization 
during the period from June 10, 2004 through August 15, 2004.

3.  The appellant's mother's illness and her need for home 
care by the appellant are mitigating circumstances for the 
appellant's periods of interruption in educational training.


CONCLUSION OF LAW

The overpayment of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, for the periods of 
June 10, 2004 through August 15, 2004 and October 6, 2004 
through October 17, 2004, in the amount of $1,989.70 was not 
validly created.  38 U.S.C.A. §§ 3531, 3680, 3685 (West 
2002); 38 C.F.R. 
§§ 21.3135, 21.4135, 21.4136 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant challenges the validity of the overpayment of 
VA Dependents' Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code, for the periods of June 10, 
2004 through August 15, 2004 and October 6, 2004 through 
October 17, 2004, during which times the appellant did not 
attend her scheduled classes at the educational institution 
at which she was authorized DEA benefits.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2007).  The Board must make a determination as to the 
applicability of the VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

The provisions of the VCAA are not applicable in cases, such 
as this, in which the sole issue is overpayment of education 
assistance benefits under 38 U.S.C. Chapter 35 because such 
is not a claim for a benefit as contemplated by 38 U.S.C. §§ 
5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Pertinent law and regulations

Educational assistance allowance will be reduced or 
discontinued on the date specified in 38 C.F.R. § 21.4135.  
38 C.F.R. § 21.3135(c) (2007).

For a course discontinued, a course interrupted, a course 
terminated, or a course not satisfactorily completed or 
withdrawn from, if the individual receives all non-punitive 
grades, or withdraws from all courses other than because of 
being ordered to active duty, and no mitigating circumstances 
are found, VA will terminate the individual's educational 
assistance allowance effective the first date of the term in 
which the withdrawal occurs.  38 C.F.R. § 21.4135(e) (2007).

VA will not pay benefits to an individual for a course from 
which the individual withdraws or receives a nonpunitive 
grade which is not used in computing the requirements for 
graduation unless:

(1) the individual withdraws because he or she is ordered to 
active duty; or



(2) all of the following criteria are met:

(i) there are mitigating circumstances;

(ii) the individual submits a description of the 
circumstances in writing to VA either within one year from 
the date VA notifies the individual that he or she must 
submit the mitigating circumstances or at a later date if the 
individual is able to show good cause why the one-year time 
limit should be extended to the date on which he or she 
submitted the description of the mitigating circumstances; 
and 

(iii) the individual submits evidence supporting the 
existence of mitigating circumstances within one year of the 
date that evidence is requested by VA, or at a later date if 
the individual is able to show good cause why the one-year 
time limit should be extended to the date on which he or she 
submitted the evidence supporting the existence of mitigating 
circumstances.

See 38 C.F.R. § 21.4136(a) (2007).

The following circumstances, which are not all inclusive, are 
representative of those that VA considers to be mitigating 
provided they prevent the individual from pursuing the 
program of education continuously:

(1) an illness of the individual;

(2) an illness or death in the individual's family;

(3) an unavoidable geographical transfer resulting from the 
individual's employment;

(4) an unavoidable change in the individual's conditions of 
employment; 

(5) immediate family or financial obligations beyond the 
control of the individual that require him or her to suspend 
pursuit of the program of education to obtain employment; 

(6) discontinuance of the course by the school;

(7) unanticipated active duty for training;

(8) unanticipated difficulties in caring for the individual's 
child or children.

See 38 C.F.R. § 21.4136(b) (2007).

Factual background

The key facts are essentially not in dispute.  

The appellant was paid $1,989.70 in pro-rated benefits for 
Chapter 35 education benefits for the periods of June 10, 
2004 through August 15, 2004 and October 6, 2004 through 
October 17, 2004.  During these two periods she had 
interruptions in educational training - that is, she did not 
attend scheduled classes.  

The reason for the appellant's failure to attends classes was 
to take care of her mother, who had colon cancer.  She has 
submitted competent medical evidence showing that her mother 
was hospitalized in June 2004 and October 2004 for colon 
cancer.  The appellant reports that she stayed at home with 
her mother following the first hospitalization during the 
period from June 10, 2004 through August 15, 2004. She was 
also absent from her scheduled classes around the time that 
her mother was hospitalized in October 2004.  The appellant 
later completed her educational training in February 2005.

The RO determined that the appellant was overpaid educational 
assistance benefits as administered under Chapter 35, Title 
38, United States Code, for the periods of June 10, 2004 
through August 15, 2004 and October 6, 2004 through October 
17, 2004 because she was absent from her scheduled classes 
during those time periods.  The RO further determined that 
such overpayment represented a validly created indebtedness 
on the part of the appellant in the amount of $1,989.70

Analysis

It is undisputed that the appellant had course interruptions 
because she did not attend classes for the periods of June 
10, 2004 through August 15, 2004 and October 6, 2004 through 
October 17, 2004.  

The Board interprets 38 C.F.R. § 21.4135(e) and 38 C.F.R. 
§ 21.4136(a) as requiring VA to terminate the individual's 
educational assistance allowance effective the first date in 
which interruption is shown, unless mitigating circumstances 
are found.  38 C.F.R. § 21.4136 includes an illness in the 
individual's family as a mitigating circumstance.  The 
appellant apprised VA of this circumstance in a timely manner 
and has presented competent medical evidence of this 
circumstance, namely the hospitalizations and subsequent 
convalescence of the appellant's mother due to colon cancer.  

The Board finds that the appellant has presented evidence of 
mitigating circumstances - the appellant's mother's illness 
and the need for home care by the appellant - to satisfy the 
requirements of 38 C.F.R. § 21.4135(e) and 38 C.F.R. 
§ 21.4136(a).  Accordingly, the educational assistance 
benefits as administered under Chapter 35, Title 38, United 
States Code should not have been terminated effective June 
10, 2004, and October 6, 2004.  

Given that the appellant resumed training after only brief 
periods of interruption, and that she completed her 
educational requirements in an expeditious manner, the Board 
finds that she was still entitled to educational assistance 
benefits as administered under Chapter 35, Title 38, United 
States Code, for the entire periods of June 10, 2004 through 
August 15, 2004 and October 6, 2004 through October 17, 2004.  
Therefore, the Board concludes that the overpayment of 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, in the amount of $1,989.70 was not 
validly created.  The charged indebtedness is therefore 
invalid.  The appeal is allowed.


ORDER

The overpayment of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, for the periods of 
June 10, 2004 through August 15, 2004 and October 6, 2004 
through October 17, 2004, in the amount of $1,989.70 was not 
validly created.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


